20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 1 of
                                        52



                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

   IN RE:                                           §
                                                    §           CASE NO. 1:20-10410-HCM
   3443 ZEN GARDEN, L.P.                            §
                                                    §           Chapter 11
      DEBTOR.                                       §

                               SUMMARY OF
      FIRST AND FINAL APPLICATION OF SPROUSE SHRADER SMITH PLLC,
   SPECIAL COUNSEL TO TRUSTEE, FOR ALLOWANCE OF COMPENSATION FOR
   SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES INCURRED FROM
                 MARCH 22, 2020 THROUGH OCTOBER 16, 2020

              This application requests relief that may be adverse to your interests. If
              no timely response is filed within 21 days from the date of service, the
              relief requested herein may be granted without a hearing being held. A
              timely filed response is necessary for a hearing to be held.

          The firm of Sprouse Shrader Smith PLLC (“Sprouse”), special counsel to Gregory S.
  Milligan, Chapter 11 Trustee (the “Trustee”) of the bankruptcy estate of 3443 Zen Garden, L.P.
  in the above-captioned chapter 11 case, submits this Summary for its First and Final Application
  for Allowance of Compensation for Services Rendered and Reimbursement for Expenses Incurred
  (the “Application”). The following is a summary of the information detailed in the Application.

         I.         Client. The Trustee, Gregory S. Milligan.

         II.        Requesting Applicant/Firm. Sprouse, Special Counsel to the Trustee.

         III.       Total Amount of Fees Requested:

               a.     Fees Incurred: $45,665.00
               b.     Expenses Incurred: $301.00
               c.     Total Fees and Expenses: $45,966.00
               d.     Fees Previously Paid under Fee Procedures Order: $32,905.00
               e.     Fees remaining to be paid under this Application: $13,061.00
               f.     Time period covered: March 22, 2020 through October 16, 2020




   SUMMARY OF FINAL FEE APPLICATION OF SPROUSE SHRADER SMITH                         PAGE 1 OF 2
20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 2 of
                                        52



         IV.     BREAK OUT CURRENT APPLICATION

   Timekeeper                         Title                     Rate            Hours               Value
   Irion, Terrence L.                 Member            $      350.00           117.10       $   40,985.00
   Mogonye, Courtney E.               Member            $      300.00            14.80       $    4,440.00
   Yhu, Judy                          Paralegal         $      150.00             1.60       $      240.00
                                                                Totals:         133.50       $   45,665.00

         A.      Blended Hourly Rate: $342.06
         B.      Minimum Fee Increments: Sprouse bills time in tenth of hours.
         C.      Expenses: Sprouse is requesting $301.00 in expenses.

       V.      Prior Applications. Sprouse has not filed any previous Applications for
  Compensation in this case.

         VI.    Other Co-equal or Administrative Claimants in this Case: N/A. Allowance of
  Sprouse’s Final Application will not result in the Estate not being able to pay all co-equal or
  superior administrative claims in this case.

          VII. Result Obtained. As detailed in the application, Sprouse represented the Trustee
  in hearings related to the Debtor’s principal asset (the “Project”). Specifically, the Project is
  subject to certain zoning and other developmental regulations enforced by the City of Austin in a
  Project Development Agreement. Sprouse’s efforts have helped the Trustee successfully maximize
  recoveries for creditors. The case status and the results obtained are described in more detail in the
  Application. See Exhibit C to the Application for the hours and amount of fees billed to each
  project category for the Application Period.

         VIII. Rates. The rates sought herein are reasonable because of the complexity of the case
  and the expertise of Sprouse’s professionals. The blended hourly rate charged by Sprouse
  professionals was $342.06 for the entire case. Moreover, Sprouse’s average hourly rate was not
  reduced by layers of unnecessary billable personnel. Sprouse has spent time in this Case dealing
  with complex and novel issues and at times was faced with time constraints.




   SUMMARY OF FINAL FEE APPLICATION OF SPROUSE SHRADER SMITH                             PAGE 2 OF 2
20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 3 of
                                        52



                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

   IN RE:                                           §
                                                    §      CASE NO. 1:20-10410-HCM
   3443 ZEN GARDEN, L.P.                            §
                                                    §      Chapter 11
      DEBTOR.                                       §

      FIRST AND FINAL APPLICATION OF SPROUSE SHRADER SMITH PLLC,
   SPECIAL COUNSEL TO TRUSTEE, FOR ALLOWANCE OF COMPENSATION FOR
   SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES INCURRED FROM
                 MARCH 22, 2020 THROUGH OCTOBER 16, 2020

                   This application requests relief that may be adverse to
                   your interests.

                   If no timely response is filed within 21 days from the date
                   of service, the relief requested herein may be granted
                   without a hearing being held.

                   A timely filed response is necessary for a hearing to be held.

         The firm of Sprouse Shrader Smith PLLC (“Sprouse” or “Applicant”), special counsel to

  Gregory S. Milligan, Chapter 11 Trustee (the “Trustee”) of the bankruptcy estate (the “Estate”)

  of 3443 Zen Garden, L.P. (the “Debtor”) in the above-captioned chapter 11 case (the “Chapter

  11 Case”), submits its First and Final Fee Application for Allowance of Compensation for Services

  Rendered and Reimbursement for Expenses Incurred from March 22, 2020 Through October 16,

  2020 (the “Application”), which seeks entry of an order, substantially in the form attached hereto

  as Exhibit A, pursuant to sections 327, 328(a), and 331 of title 11 of the United States Code (the

  “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

  Rules”), Rule 2016 of the Local Rules of the United States Bankruptcy Court for the Western

  District of Texas (the “Bankruptcy Local Rules”), and this Court’s Order Establishing

  Procedures for Interim Compensation and Reimbursement of Expenses for Professionals (ECF



   FINAL FEE APPLICATION OF SPROUSE SHRADER SMITH                                     PAGE 1 OF 11
20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 4 of
                                        52



  No. 135, the “Fee Procedures Order”) (i) for the allowance of compensation in the amount of

  $45,665.00 for professional services Sprouse performed and reimbursement for expenses Sprouse

  incurred in the amount of $301.00 for the period March 9, 2020 through October 16, 2020 (the

  “Application Period”), for a total award of $45,966.00, and (ii) authorize the Trustee to pay

  Sprouse $13,061.00, which is the amount remaining due to Sprouse after accounting for the

  Trustee’s prior disbursements under the Fee Procedures Order.

          This Court has jurisdiction over this Application pursuant to 28 U.S.C. §§ 157 and 1334.

  Venue for this proceeding is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. The

  statutory predicates for the relief sought by this Application are sections 327, 328(a), 330(a), and

  331 of the Bankruptcy Code.

          In support of the Application, Sprouse would respectfully represent to the Court as follows:

                                         I. BACKGROUND

  A.      Bankruptcy Filing

          1.     Certain petitioning creditors (the “Petitioning Creditors”) initiated the above-

  captioned bankruptcy case (the “Case”) by filing an involuntary chapter 11 petition on March 22,

  2020 (the “Petition Date”).

          2.     This Court entered its Consent Order for Entry of Relief (ECF No. 11, the “Relief

  Order”) on April 8, 2020 (the “Relief Order Entry Date”).

          3.     On April 9, 2020, the Petitioning Creditors filed their Expedited Motion for Order

  Requiring Appointment of a Chapter 11 Trustee. See ECF No. 14. This Court entered its Order

  Requiring Appointment of a Chapter 11 Trustee on April 15, 2020. See ECF No. 27. The United

  States Trustee filed its Application for Order Approving Appointment of the Trustee and the Court

  granted it on April 22, 2020 (the “Appointment Date”), appointing the Trustee. See ECF Nos. 35

  & 36.

   FINAL FEE APPLICATION OF SPROUSE SHRADER SMITH                                      PAGE 2 OF 11
20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 5 of
                                        52



             4.       The primary assets of the Estate were land, buildings, and other improvements

  located at 3443 Ed Bluestein Boulevard in Austin, Texas (collectively, the “Property”). See ECF

  No. 48 (the “Schedules”) at p. 8. The Property was sold via an auction and sale transaction (the

  “Sale”) to Romspen Mortgage Limited Partnership (the “Lender”). See ECF No. 278. The Sale

  closed on October 15, 2020. See ECF No. 284.

  B.         Overview of Bankruptcy Case

             5.       Since filing bankruptcy, the Trustee and his professionals have focused on

  maximizing the value of the Property through preservation and enhancement tasks while preparing

  and marketing the Property for sale. The Trustee determined that the Estate required financing and

  obtained such financing from the Lender. The Trustee conducted a vigorous marketing process

  which ultimately resulted in the Sale. The Trustee now seeks to confirm a liquidating plan and exit

  bankruptcy.

  C.         Employment and Prior Compensation

             6.       Prior to the Petition Date, the Debtor employed and retained Sprouse in connection

  with the Property’s Project Development Agreement (the “PDA”), in which the Property is subject

  to certain zoning and other developmental regulations enforced by the City of Austin.

             7.       By application dated May 19, 2020 (ECF No. 63, the “Retention Application”),

  the Trustee sought to approve the employment and retention of Sprouse effective nunc pro tunc to

  the Petition Date through the pendency of the chapter 11 case. On June 19, 2020, upon

  consideration of that application, together with the supporting affidavit, this Court entered an order

  approving the Trustee’s selection of Sprouse (ECF No. 124, the “Retention Order”).1 Pursuant to




  1
      A copy of the Retention Order is attached hereto as Exhibit B.


      FINAL FEE APPLICATION OF SPROUSE SHRADER SMITH                                      PAGE 3 OF 11
20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 6 of
                                        52



  Local Rules, Sprouse has served as the Trustee’s special counsel since the Appointment Date with

  all fees, expenses and payments from the Trustee subject to Bankruptcy Court approval.

          8.      Sprouse has not entered into any agreement, express or implied, with any other

  party for the purpose of fixing or sharing fees or other compensation to be paid for professional

  services rendered in this Case.

          9.      No promises have been received by Sprouse or any member thereof as to

  compensation in connection with this Case other than in accordance with the provisions of the

  Bankruptcy Code.

  D.      Compensation Requested

          10.     This Application requests (i) approval of fees in the amount of $45,665.00 and

  expenses in the amount of $301.00 for the Application Period, and (ii) authorization for the Trustee

  to pay Sprouse $13,061.00, which is the amount remaining due to Sprouse after accounting for the

  Trustee’s prior disbursements under the Fee Procedures Order. The following table shows prior

  billing and disbursements to Sprouse under the Fee Procedures Order:

       Monthly Fee Statement              Fee Total          80% (Prior Paid)     Exp. (Prior Paid)
       1st (May & Before)                 $ 21,785.00         $ 17,428.00
       2nd (June)                         $ 6,710.00         $ 5,368.00           $   1.00
       3rd (July)                         $ 3,780.00         $ 3,024.00
       4th (August)                       $ 6,475.00         $ 5,180.00
       5th (September)                    $ 2,005.00          $ 1,604.00          $   300.00

       October                            $ 3,150.00
       Post-Relief Fee Subtotal           $ 43,905.00

       Gap Period Claim                   $    1,760.00
       Fee Grand Total                    $   45,665.00
       Expense Grand Total                                                        $   301.00
       Prior Paid Amount                                      $ 32,905.00

       Final App Request                  $   13,061.00


   FINAL FEE APPLICATION OF SPROUSE SHRADER SMITH                                      PAGE 4 OF 11
20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 7 of
                                        52



         11.     As stated more fully in the Retention Application, the Debtor engaged Sprouse

  prepetition and Sprouse performed services on and after the Petition Date but before the Relief

  Order Entry Date (the “Gap Period”). For its services performed during the Gap Period, Sprouse

  billed fees amounting to $1760.00 (the “Gap Period Claim”). By this Application, Sprouse seeks

  allowance and payment of the Gap Period Claim in addition to its fees billed and expenses incurred

  after the Relief Order Entry Date. Additionally, Sprouse asserts claims for fees and expenses

  incurred prior to the Petition Date. Sprouse does not by this Application, however, seek payment

  for any such claims that accrued prior to the Petition Date.

         12.     Sprouse’s charges for professional services rendered in this Case were billed in

  accordance with Sprouse’s existing billing procedures. The rates Sprouse charged for the services

  rendered by its professionals in this Chapter 11 Case are the same rate and for some professionals

  lower than Sprouse charges for professional services rendered in comparable non-bankruptcy

  related matters and are reasonable based on the customary compensation charged by comparably

  skilled professionals in comparable non-bankruptcy cases in a competitive national legal market.

         13.     Sprouse submits that this Application complies with sections 330 and 331 of the

  Bankruptcy Code, the Bankruptcy Rules, the Bankruptcy Local Rules and the United States

  Trustee Guidelines.

         14.     The fees sought by this Application during the Application Period reflect an

  aggregate of hours of Sprouse attorneys and paralegals time spent and recorded in performing

  services for the Trustee during the Application Period, at a blended hourly rate of $342.06.

                                  II. FEE AND COST RECORDS

         15.     In support of this Application, the following documents are attached:

                         As a cover sheet, a Fee Application Summary (the “Fee Application
                         Summary”), which includes a summary describing services rendered by
                         category and the total cost of each category of services by professional is

   FINAL FEE APPLICATION OF SPROUSE SHRADER SMITH                                     PAGE 5 OF 11
20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 8 of
                                        52



                         attached to the front of this Application. The summary contains a chart
                         reflecting the aggregate of the time expended by each attorney and paralegal
                         and their billing rate.

                         As Exhibit B, a copy of the Retention Order;

                         As Exhibit C, a copy of Sprouse’s computerized time-keeping
                         records of the time expended in the rendition of the professional
                         services the Trustee required, which set forth a detailed description
                         of services performed by each professional on behalf of the Trustee;

                         As Exhibit D, a chart reflecting the aggregate of the time expended
                         by each professional and their billing rate; and

                         As Exhibit E, a summary of Mr. Irion’s qualifications, experience
                         and credentials.

                         Sprouse maintains computerized records of the time expended in the
                         rendition of the professional services required by the Trustee. These
                         records are maintained in the ordinary course of Sprouse’s practice.
                         Attached hereto as Exhibit C is time entry records of Sprouse’s
                         professionals and paralegals, broken down in tenths of an hour,
                         which set forth a detailed description of services performed by each
                         professional on behalf of the Trustee.

         16.     Sprouse seeks reimbursement for expenses incurred during the Application Period

  including charges related to a search using the website for the Secretary of State and a lobbyist

  registration related to the PDA. Pursuant to the Retention Order and subject to Bankruptcy Court

  approval, Sprouse is entitled to reimbursement of actual and necessary expenses incurred in the

  rendition of its services to the Trustee. Sprouse has made every effort to minimize its

  disbursements in this Case. The expenses incurred in the rendition of professional services are

  necessary, reasonable and justified under the circumstances to serve the needs of the Trustee, the

  Debtor, its Estate and creditors.

         17.     During the Application Period, Sprouse has primarily focused its efforts in the

  following areas: (a) assisting the Trustee in managing the Debtor’s hearings and other legal issues




   FINAL FEE APPLICATION OF SPROUSE SHRADER SMITH                                      PAGE 6 OF 11
20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 9 of
                                        52



  related to the PDA, (b) ensuring that the Property is in compliance with the PDA, and (c)

  communicating with the Trustee and the Trustee’s counsel.

                                      III. LEGAL STANDARDS

            18.    Pursuant to section 330 of the Bankruptcy Code, this Court may award to

  professional persons employed under section 327 reasonable compensation for actual, necessary

  services rendered and reimbursement for actual, necessary expenses incurred.

            19.    The Fifth Circuit has “made clear that the lodestar, Johnson factors, and § 330 [of

  the Bankruptcy Code] coalesce[ ] to form the framework that regulates the compensation of

  professionals employed by the bankruptcy estate.” In re Pilgrim's Pride, 690 F.3d 650, 656 (5th

  Cir. 2012).

            20.    “Under this framework, bankruptcy courts must first calculate the amount of the

  lodestar.” Id. To apply the lodestar approach, the Court determines a reasonable attorney fee in a

  case by multiplying the number of hours expended by an hourly rate. Pennsylvania v. Delaware

  Valley Citizens' Counsel for Clean Air, 478 U.S. 456 (1987).

            21.    After calculating the lodestar, the Court “then may adjust the lodestar up or down

  based on the factors contained in § 330 and [its] consideration of the twelve factors listed in

  Johnson.” Pilgrim's Pride, 690 F.3d at 656 (quoting In re Cahill, 428 F.3d 536, 540 (5th Cir.

  2005)).

            22.    Section 330 of the Bankruptcy Code instructs the Court to “tak[e] into account all

  relevant factors, including—

            The time spent on such services;

            The rates charged for such services;

            Whether the services were necessary to the administration of, or beneficial at the
            time at which the service was rendered toward the completion of, a case under this
            title;

   FINAL FEE APPLICATION OF SPROUSE SHRADER SMITH                                      PAGE 7 OF 11
20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 10
                                      of 52



            Whether the services were performed within a reasonable amount of time
            commensurate with the complexity, importance, and nature of the problem, issue,
            or task addressed;

            With respect to a professional person, whether the person is board certified or
            otherwise has demonstrated skill and experience in the bankruptcy field; and

            Whether the compensation is reasonable based on the customary compensation
            charged by comparably skilled practitioners in cases other than cases under this
            title.

  Pilgrim's Pride, 690 F.3d at 655-56 (quoting 11 U.S.C. § 330(a)(3)).

            23.    The twelve Johnson factors include the time and labor required; the novelty and

  difficulty of the questions; the skill requisite to perform the legal service properly; the preclusion

  of other employment by the attorney due to acceptance of the case; the customary fee; whether the

  fee is fixed or contingent; time limitations imposed by the client or circumstances; the amount

  involved and the results obtained; the experience, reputation and ability of the attorneys; the

  undesirability of the case; the nature and length of the profession of relationship with the client;

  and awards in similar cases. See Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717-

  19 (5th Cir. 1974).

            24.    Under each of the guidelines, Sprouse submits the fees requested herein are fair and

  reasonable.

                                IV. APPLICATION OF GUIDELINES

            25.    As required by the first step of the two-step analysis imposed by section 330(a)(1)

  analysis, all services rendered in this Case by Sprouse were necessary and appropriate. The actions

  taken by Sprouse were essential to preserving and enhancing the value of the Property for the

  Estate.

            26.    Likewise, with respect to the second step of the analysis, the compensation sought

  by Sprouse is competitive. Sprouse also utilized non-billing personnel to provide the attorneys


   FINAL FEE APPLICATION OF SPROUSE SHRADER SMITH                                        PAGE 8 OF 11
20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 11
                                      of 52



  with support. Sprouse’s staffing decisions resulted in efficient case management. The issues in this

  bankruptcy case have been addressed promptly, properly and with no duplication.

           27.    Under the lodestar method, in aggregate, Sprouse rendered during the Application

  Period 133.50 hours of service at an overall blended hourly rate of $342.06. Sprouse has provided

  effective representation at minimal expense. The issues in this Case have been addressed as

  efficiently as possible by drawing on the expertise of Mr. Irion, and with a minimum of extensive

  hours spent researching or litigating.

           28.    The twelve Johnson factors also support approval of the fees requested in these

  cases.

  a.       Time and Labor Required. Sprouse expended 133.50 hours to represent the Trustee in
           the Application Period. Mr. Irion billed the majority of the attorney time and thereby
           avoided duplicative efforts.

  b.       Novelty and Difficulty of the Questions. Representation of the Trustee and the
           complexity of the PDA involved difficult issues and negotiations with many different
           parties.

  c.       Skill Required. Negotiating and shepherding the PDA required skill because of its
           complexity and the need to, among other things, negotiate a variety of complicated
           issues that arose with various stakeholders.

  d.       Preclusion of Other Employment. This representation has not caused significant
           dislocation or preclusion of other employment by Sprouse.

  e.       Customary Fee. If this engagement were not one under the Bankruptcy Code, Sprouse
           would charge the Trustee, and expect to receive on a current basis, an amount at least
           equal to the amounts herein requested for the professional services rendered. The rates
           charged in this Case are either standard rates or rates that are reduced from standard
           rates for the respective timekeepers. Sprouse represents and would demonstrate that the
           fees are competitive for this region and customary for the degree of skill and expertise
           required in similar representations.

  f.       Fixed or Contingent Fee. Sprouse accepted this representation on an hourly basis, which
           was approved by the Bankruptcy Court. Due to expected amount of time, collection of
           all amounts beyond any initial retainer are, by their nature, contingent.

  g.       Time Limitations. As this Court is aware, “emergency” motions have been a part of this


   FINAL FEE APPLICATION OF SPROUSE SHRADER SMITH                                      PAGE 9 OF 11
20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 12
                                      of 52



             Case. Similarly, working with and lobbying the City Council regarding the PDA during
             a pandemic has necessitated great scheduling flexibility and placed significant demands
             on the Sprouse lawyers involved. Thus, Sprouse has been required to attend to various
             issues as they have arisen. Occasionally, Sprouse has had to perform those services
             under significant time constrains.

  h.         Amounts and Results. Sprouse assisted the Trustee in maximizing the value of the
             Estate’s assets by pursuing the PDA, which represents an opportunity for the owner of
             the Property to develop it beyond current permissible uses.

  i.         Experience, Reputation and Ability. Mr. Irion is highly experienced in municipal
             regulatory and real estate work. The attorneys at Sprouse enjoy a reputation as providing
             quality legal services without inefficiencies and duplications which occasionally occur
             in representations by other firms. Attached as Exhibit E is a summary of Mr. Irion’s
             qualifications, experience, and credentials.

  j.         Undesirability of the Case. There are no particular undesirable features of this Case.

  k.         Relationship with Client. There is no direct relationship between the Trustee in this Case
             and Sprouse, other than this representation.

  l.         Awards in Similar Cases. The compensation sought by Sprouse in this Case is
             commensurate with the rates sought by professionals in other cases in this district.

                                             V. CONCLUSION

  For the foregoing reasons, Sprouse Shrader Smith PLLC requests that the Court:

             (i)     grant approval of all fees in the amount of $45,665.00 and all expenses in the

  amount of $301.00 for the entire case for a total award of $45,966.00;

             (ii)    authorize and direct the Trustee to pay Sprouse the outstanding balance due of

  $13,061.00; and

             (iii)   such other relief as the Court deems just and proper.




       FINAL FEE APPLICATION OF SPROUSE SHRADER SMITH                                      PAGE 10 OF 11
20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 13
                                      of 52



  Dated: November 10, 2020                       /s/ Scott D. Lawrence
                                                Jason M. Rudd, Tex. Bar No. 24028786
                                                Scott D. Lawrence, Tex. Bar No. 24087896
                                                Daniella G. Heringer, Tex. Bar No. 24103460
                                                WICK PHILLIPS GOULD & MARTIN, LLP
                                                3131 McKinney Avenue, Suite 100
                                                Dallas, Texas 75204
                                                Telephone: (214) 692-6200
                                                Facsimile: (214) 692-6255
                                                jason.rudd@wickphillips.com
                                                scott.lawrence@wickphillips.com
                                                daniella.heringer@wickphillips.com

                                                COUNSEL FOR GREGORY MILLIGAN,
                                                CH. 11 TRUSTEE FOR 3443 ZEN GARDEN, L.P.



                                    CERTIFICATE OF SERVICE

          I certify that on November 10, 2020, a true and correct copy of the forgoing was served on
  the parties listed on the attached service list, either via ECF or United States First Class mail as
  indicated therein.
                                                  /s/ Scott D. Lawrence




   FINAL FEE APPLICATION OF SPROUSE SHRADER SMITH                                      PAGE 11 OF 11
20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 14
                                      of 52




                         EXHIBIT A
20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 15
                                      of 52




                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

      IN RE:                                          §
                                                      §        CASE NO. 1:20-10410-HCM
      3443 ZEN GARDEN, L.P.                           §
                                                      §        Chapter 11
         DEBTOR.                                      §
                           ORDER GRANTING
     FIRST AND FINAL APPLICATION OF SPROUSE SHRADER SMITH PLLC,
  SPECIAL COUNSEL TO TRUSTEE, FOR ALLOWANCE OF COMPENSATION FOR
  SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES INCURRED FROM
                MARCH 22, 2020 THROUGH OCTOBER 16, 2020

            The Court has considered Sprouse Shrader Smith PLLC’s (“Sprouse”) First and Final

  Application for Allowance of Compensation for Services Rendered and Reimbursement of

  Expenses Incurred from March 22, 2020 through October 16, 2020 (the “Application”)1 The Court

  finds that (i) it has jurisdiction over the matters raised in the Application pursuant to 28 U.S.C. §§

  157 and 1334; (ii) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); (iii) the relief

  requested in the Application is in the best interests of the Estate and its creditors; (iv) proper and

  adequate notice of the Application and the hearing thereon has been given and that no other or


  1
   Capitalized terms unless otherwise defined herein shall have the same meaning as ascribed to them in the
  Application.

      ORDER GRANTING FINAL FEE APPLICATION OF SPROUSE SHRADER SMITH                        PAGE 1 OF 2
20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 16
                                      of 52



  further notice is necessary; (v) the services of Sprouse as special counsel for the Trustee were not

  duplicative of other professional services rendered to the Trustee and the services provided to the

  Estate resulted in significant benefit and value to the Estate; and (vi) upon the record, after due

  deliberation, good and sufficient cause exists for the granting of the relief as set forth herein.

         IT IS, THEREFORE, ORDERED that the Application is hereby granted.

         IT IS FURTHER ORDERED that Sprouse is hereby awarded and allowed, on a final basis,

  fees in the amount of $45,665.00, and expenses in the amount of $301.00, for the total award

  amount of $45,966.00 for the period March 22, 2020 through October 16, 2020.

         IT IS FURTHER ORDERED that the Trustee is authorized to pay Sprouse the balance

  owed of $13,061.00, after crediting the Trustee for all prior distributions made under the Fee

  Procedures Order.

         IT IS FURTHER ORDERED that the Court shall retain jurisdiction over any dispute

  arising from or relating to the implementation of this Order.

                                                     ###

  PREPARED AND SUBMITTED BY:

  Jason M. Rudd, Tex. Bar No. 24028786
  Scott D. Lawrence, Tex. Bar No. 24087896
  Daniella G. Heringer, Tex. Bar No. 24103460
  WICK PHILLIPS GOULD & MARTIN, LLP
  3131 McKinney Avenue, Suite 100
  Dallas, Texas 75204
  Telephone: (214) 692-6200
  Facsimile: (214) 692-6255
  jason.rudd@wickphillips.com
  scott.lawrence@wickphillips.com
  daniella.heringer@wickphillips.com

  COUNSEL FOR GREGORY MILLIGAN,
  CH. 11 TRUSTEE FOR 3443 ZEN GARDEN, L.P.




   ORDER GRANTING FINAL FEE APPLICATION OF SPROUSE SHRADER SMITH                          PAGE 2 OF 2
20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 17
                                      of 52




                         EXHIBIT B
20-10410-hcm
20-10410-hcm Doc#124
             Doc#301 Filed
                     Filed06/19/20
                           11/10/20 Entered
                                    Entered06/19/20
                                            11/10/2007:50:39
                                                    14:47:04 Main
                                                             MainDocument
                                                                  Document Pg
                                                                           Pg118
                                                                               of
                                      of452




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: June 19, 2020.

                                                                     __________________________________
                                                                            H. CHRISTOPHER MOTT
                                                                     UNITED STATES BANKRUPTCY JUDGE
  ________________________________________________________________



                                  UNITED STATES BANKRUPTCY COURT
                                     WESTERN DISTRICT OF TEXAS
                                           AUSTIN DIVISION
      IN RE:                                                  §
                                                              §          CASE NO. 1:20-10410-HCM
      3443 ZEN GARDEN, L.P.                                   §
                                                              §          Chapter 11
                       DEBTOR.                                §

  ORDER AUTHORIZING CHAPTER 11 TRUSTEE TO EMPLOY SPROUSE SHRADER
      SMITH PLLC AS SPECIAL COUNSEL TO THE TRUSTEE AND ESTATE
           EFFECTIVE NUNC PRO TUNC TO THE PETITION DATE
                          Relates to ECF No. 63

             CAME ON FOR CONSIDERATION the Chapter 11 Trustee’s Application for Order

  Authorizing (I) Employment of Sprouse Shrader Smith PLLC as Special Counsel to Trustee and

  Estate Effective Nunc Pro Tunc to the Petition Date and (II) to Pay Prepetition Claims of Sprouse

  Shrader Smith PLLC (the “Application”) 1 filed by Gregory Milligan, Chapter 11 Trustee

  (“Trustee”) of the bankruptcy estate of 3443 Zen Garden, (the “Debtor”), pursuant to Section

  327(e) of the Bankruptcy Code, Bankruptcy Rule 2014, Local Bankruptcy Rules 2014 and 2016;



  1
      Capitalized terms not otherwise defined herein are used as defined in the Application.

      ORDER AUTHORIZING CHAPTER 11 TRUSTEE TO EMPLOY SPROUSE SHRADER SMITH PLLC                 PAGE 1 OF 4
      AS SPECIAL COUNSEL NUNC PRO TUNC TO THE PETITION DATE
20-10410-hcm
20-10410-hcm Doc#124
             Doc#301 Filed
                     Filed06/19/20
                           11/10/20 Entered
                                    Entered06/19/20
                                            11/10/2007:50:39
                                                    14:47:04 Main
                                                             MainDocument
                                                                  Document Pg
                                                                           Pg219
                                                                               of
                                      of452



  and the Court, having considered the Application, the Irion Declaration, the record in the above-

  captioned bankruptcy case, and the representations of the Trustee and counsel; and the Court

  having jurisdiction to consider the Application and the relief requested therein under 28 U.S.C. §§

  157 and 1334; and this Court having determined that the Trustee’s notice of the Application and

  opportunity for a hearing were adequate and appropriate under the circumstances and no other

  notice need be provided; and the Court being satisfied, based on the representations made in the

  Application, the Irion Declaration, and at the hearing thereon held on June 18, 2020 (the

  “Hearing”), that the legal and factual bases set forth in the Application and at the Hearing establish

  just cause for the relief requested in the Application; and this Court having found and determined

  that the relief requested in the Application, as modified in this Order, is necessary and beneficial

  to the Estate and in the best interest of the Estate, its creditors, and other parties in interest; and

  upon all of the proceedings had before this Court, including the objection to the Application filed

  by Daniel White and Lincoln 1861 Inc. (ECF No. 89), which is resolved by this Order; and after

  due deliberation and sufficient cause appearing therefor;

         IT IS HEREBY ORDERED THAT:

         1.      The Application is GRANTED as stated below.

         2.      The Trustee is authorized, but not directed, pursuant to Section 327(e) of the

  Bankruptcy Code, Bankruptcy Rule 2014, Local Bankruptcy Rules 2014 and 2016, to employ and

  retain Sprouse Shrader Smith PLLC as special counsel to the Trustee and the Estate nunc pro tunc

  to the Petition Date, to provide professional services including but not limited to the terms and for

  the purposes set forth in the Application and the Engagement Agreement, as modified in this Order.

         3.      Sprouse shall be compensated in accordance with interim and final fee applications

  for allowance of its compensation and expenses and shall be subject to sections 330 and 331 of the


   ORDER AUTHORIZING CHAPTER 11 TRUSTEE TO EMPLOY SPROUSE SHRADER SMITH PLLC                PAGE 2 OF 4
   AS SPECIAL COUNSEL NUNC PRO TUNC TO THE PETITION DATE
20-10410-hcm
20-10410-hcm Doc#124
             Doc#301 Filed
                     Filed06/19/20
                           11/10/20 Entered
                                    Entered06/19/20
                                            11/10/2007:50:39
                                                    14:47:04 Main
                                                             MainDocument
                                                                  Document Pg
                                                                           Pg320
                                                                               of
                                      of452



  Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules, and any further order of the

  Court for all of its postpetition work.

            4.    By this Order, the Court neither allows nor disallows the Sprouse Prepetition Claim,

  and the Application’s request to pay the Sprouse Prepetition Claim as part of the employment of

  Sprouse is denied.

            5.    The Trustee and Sprouse are authorized to take all actions necessary to effectuate

  the relief granted pursuant to this Order in accordance with the Application.

            6.    Notice of the Application as described in the Certificate of Service contained

  therein is deemed to be good and sufficient notice of such Application, and the requirements of

  the Local Bankruptcy Rules are satisfied by the contents of the Application.

            7.    To the extent the Application or Irion Declaration is inconsistent with this Order,

  the terms of this Order shall govern.

            8.    Notwithstanding anything to the contrary in the Engagement Agreement, the

  Trustee is not authorized to pay any amounts to Sprouse as a retainer for its representation of the

  Estate.

            9.    Notwithstanding anything to the contrary in the Application, the correct current rate

  for Ms. Judy Yhu, a paralegal at Sprouse, for this engagement is $150 per hour.

            10.   The terms and conditions of this Order shall be immediately effective and

  enforceable upon its entry.

            11.   The Court retains jurisdiction with respect to all matters arising from or related to

  the implementation, interpretation, and enforcement of this Order.



                                                  ###


   ORDER AUTHORIZING CHAPTER 11 TRUSTEE TO EMPLOY SPROUSE SHRADER SMITH PLLC              PAGE 3 OF 4
   AS SPECIAL COUNSEL NUNC PRO TUNC TO THE PETITION DATE
20-10410-hcm
20-10410-hcm Doc#124
             Doc#301 Filed
                     Filed06/19/20
                           11/10/20 Entered
                                    Entered06/19/20
                                            11/10/2007:50:39
                                                    14:47:04 Main
                                                             MainDocument
                                                                  Document Pg
                                                                           Pg421
                                                                               of
                                      of452




  PREPARED AND SUBMITTED BY:

  Jason M. Rudd, Tex. Bar No. 24028786
  Scott D. Lawrence, Tex. Bar No. 24087896
  Daniella G. Heringer, Tex. Bar No. 24103460
  WICK PHILLIPS GOULD & MARTIN, LLP
  3131 McKinney Avenue, Suite 100
  Dallas, Texas 75204
  Telephone: (214) 692-6200
  Facsimile: (214) 692-6255
  jason.rudd@wickphillips.com
  scott.lawrence@wickphillips.com
  daniella.heringer@wickphillips.com

  COUNSEL FOR GREGORY MILLIGAN,
  CH. 11 TRUSTEE FOR 3443 ZEN GARDEN, L.P.




   ORDER AUTHORIZING CHAPTER 11 TRUSTEE TO EMPLOY SPROUSE SHRADER SMITH PLLC   PAGE 4 OF 4
   AS SPECIAL COUNSEL NUNC PRO TUNC TO THE PETITION DATE
20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 22
                                      of 52




                         EXHIBIT C
   20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 23
                                         of 52


                                             s
                                                       SPROUSE
                                                       SHRADER
                                                       ^ Smith

                                                Attorneys at I_aw



                                                 Invoice # 239607

                                                    Gap Period
                                                   April 29, 2020
                                        Matter Number: 101943-00002

                                     Charges Incurred Through 04/29/2020

       3443 Zen Garden LP

    Re:Zoning PDA Project
     Attorney: Irion, Terrence L

PROFESSIONAL SERVICES
                                                                                                  Hours

03/09/20     TLI     Conference with attomey for managing partner regarding financial status       1.50
                     of project and preparation for City Council Hearing.
03/17/20     TLI     Obtain extension of public hearing to May 21,2020.                            0.50
03/23/20     JY      Online research and review of the City of Austin Council Meeting for          0.30
                     March 26,2020 for attorney.
03/25/20     TLI     Request exemption from Shelter-in-Place for protective work and Hospital      1.50
                     Shelter facility; request waiver of deed restriction for Shelter Hospital.
03/26/20     TLI     Conference with CEO's attorney regarding involuntary bankruptcy,              0.50
                     Corona virus shelter coordination response; zoning PDA extension.
03/27/20     TLI     Several conferences with client. Mayor's Office, NCP Lawyers,                 1.50
                     Governor's Office on emergency shelter options.
03/31/20     TLI     Several conferences with client regarding emergency shelter use of            0.20
                     Building D.
03/31/20     TLI     Several conferences with client regarding emergency shelter use of            0.20
                     Building D.
04/07/20     TLI     Conference with client regarding C0VID19 Emergency Shelter Facility.          1.00
04/08/20     TLI     Conference with client regarding Emergency Shelter approval status.           0.30
04/21/20     TLI     Work on PDA damage control with City Staff council aides, Mayor.              1.00
04/27/20     TLI     Prepare for briefing of Trustee in Bankruptcy; maintain contact with City     2.50
                     PDA Staff; Prepare for Zoning Hearing.
04/28/20     TLi     Work on Zoning public forum; consultation with Trustee in Bankruptcy.         3.00
04/29/20     CEM     Corporate and Financial consultation with management partner 9/2019           7.90
                     through 10/2019
                                                                                                  21.90




                            Las Cimas III, 805 Las CImas Parkway, Suite 350, Austin, TX 78746
                                                  TAX ID XX-XXXXXXX
20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 24
                                      of 52
20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 25
                                      of 52
20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 26
                                      of 52
20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 27
                                      of 52
  20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 28
                                        of 52


                                             s
                                                       Srrouse:
                                                       shrader
                                                     .Smith

                                                ATTQRNEYa AT LAW



                                                 Invoice # 240447

                                                Post-Order Period

                                                  June 10. 2020

                                         Matter Number: 101943-00002

                                     Charges Incurred Through 05/31/2020
       3443 Zen Garden LP
       do Greg Milligan, Trustee

       gmiiligan@harneypartners.com
     Re: 3443 Zen Garden LP, Debtor; Case No. 1:20-10410HCM Chapterll; In Care of Gregory Milligan,
    Trustee

     Attorney: Irion, Terrence L

PROFESSIONAL SERVICES
                                                                                                Hours

05/04/20      TLI    Prepare for PDA; Address value added issues with Trustee.                   1.00
05/04/20      CEM    Discuss possible lease with Network Group / Zen Garden                      0.70
05/05/20      TLI    Conference with Trustee regarding engagement letter; prepare reports for    0.50
                     Trustee.

05/05/20      TLI    Work on zoning preparation.                                                 1.00
06/05/20      CEM    Worked on compiling requested ownership and management structure for        1.00
                     3443 Zen Garden Limited Partnership and related entities
05/05/20      JY     Compiled corporate deliverables for bankruptcy trustee.                     0.70
05/06/20      TLI    Several conferences with client regarding impervious cover issues;          2.00
                     master site plan; counsel agenda preparation; address bankruptcy issue.
05/06/20      CEM    Worked on PDA zoning hearing.                                               0.40
05/08/20      TLI    Review Council Agenda format; conference with client regarding              1.00
                     presentation to Council; conference with client regarding Master Plan.
05/11/20      TLI    Work on preparing presentation for City Council hearing.                    3.00
05/12/20      TLI    Several memos to City Staff; prepare responses to Staff presentation        1.00
                     documents.

05/13/20      TLI    Work on PDA presentation to Council; conference with Zoning Director.       2.00
05/14/20      TLI    Conference with Case Manager; conference with project engineers             0.50
                     regarding impervious cover analysis.
05/14/20      CEM    Worked on PDA zoning matters                                                0.20
05/15/20      TLi    Conference with Trustee's attorney; conference with Project Manager;        1.00
                     work on PDA support of Staff presenter.
05/18/20      TLI    Conference with Trustee's attorney regarding specific instructions for      0.50
                     Counsel presentation


                            Las Ci      , 805 Las Cimas Parkway, Suite 350, Austin, TX 78746
                                                  TAX ID XX-XXXXXXX
20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 29
                                      of 52
20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 30
                                      of 52
    20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 31
                                          of 52




                                                 Invoice # 241061
                                                    July 7, 2020
                                          Matter Number: 101943-00002
                                        Charges Incurred Through 06/30/2020

           3443 Zen Garden LP
           c/o Greg Milligan, Trustee

           gmilligan@harneypartners.com



     Re: 3443 Zen Garden LP, Debtor; Case No. 1:20-10410HCM Chapter11; In Care of Gregory Milligan,
     Trustee
     Attorney: Irion, Terrence L

PROFESSIONAL SERVICES
                                                                                                    Hours
06/01/20       TLI     Memo to surveyor regarding field note description for separate zoning         0.20
                       trusts.
06/02/20       TLI     Several conferences with Trustee and engineer/surveyor regarding              0.50
                       configuration of zoning tracts for PDA.
06/09/20       TLI     Memo to Trustee regarding plat note restrictions authorizing continued        1.50
                       use of buildings in Flood Plain; conference with surveyor regarding zoning
                       tracts.
06/10/20       TLI     Conference with Trustee regarding Retention issues.                           1.00
06/10/20       TLI     Conference with surveyor/engineer regarding zoning tract, field notes,        0.30
                       PDA.
06/12/20       TLI     Address Trustee Retention issues with Trustee.                                1.00
06/12/20       TLI     Prepare revised disclosure statement related to Retention.                    2.00
06/12/20       CEM     Assisted Terry Irion in preparing response to Retention and Application       1.80
                       Objection.
06/14/20       TLI     Work on Retention declaration with Trustee and Trustee's Counsel.             2.00
06/15/20       TLI     Review zone district surveys; memo to surveyor.                               0.30
06/16/20       CEM     Continued to assist Terry Irion in response to the Retention and              0.80
                       Application Objection.
06/17/20       TLI     Trustee Retention declaration.                                                1.50
06/17/20       CEM     Conference call with Terry Irion concerning Retention Objection.              0.30
06/18/20       TLI     Attend Retention hearing.                                                     3.00
06/18/20       TLI     Follow up with surveyor on zoning field notes.                                0.20
06/19/20       TLI     Memo to City Staff; memo to surveyor regarding zoning field notes.            0.50
06/22/20       TLI     Memo to surveyor; conference with co-counsel Mark O'Toole regarding           1.00

                              Las Cimas III, 805 Las Cimas Parkway, Suite 350, Austin, TX 78746
                                                    TAX ID XX-XXXXXXX
    20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 32
 Matter Number: 101943 - 00002            of 52            Bill No: 241061    Page    2

                  impact of condemnation on zoning tracts; memo to case manager.
06/23/20    JY    Prepared and submitted Lobbyist Quarterly report for Terry.                      0.20
06/24/20    TLI   Conference with Mike McMinn regarding survey; memo to Trustee                    0.30
                  regarding status of 2nd & 3rd Reading of PDA.
06/29/20    TLI   Work on getting field notes to City Law for approval of zoning ordinance.        0.50
06/30/20    TLI   Work on site plan development with engineers; several memos to case              0.80
                  manager, surveyor regarding zoning field notes and draft ordinance.
                                                                                                  19.70


FEE SUMMARY                                             Hours                    Rate          Amount
TLI         Irion, Terrence L                            16.60                 350.00         $5,810.00
CEM         Mogonye, Courtney E.                          2.90                 300.00           $870.00
JY          Yhu, Judy                                     0.20                 150.00            $30.00
                           TOTAL HOURS                   19.70                TOTAL FEES      $6,710.00

EXPENSES
06/13/20          Charges from the Secretary of State                                              1.00
                                                                      TOTAL EXPENSES              $1.00



                                      INVOICE # 241061 SUMMARY

                         TOTAL FEES                                                           $6,710.00
                         TOTAL EXPENSES                                                           $1.00

                         TOTAL CURRENT CHARGES                                                $6,711.00




                        Las Cimas III, 805 Las Cimas Parkway, Suite 350, Austin, TX 78746
                                              TAX ID XX-XXXXXXX
   20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 33
Matter Number: 101943 - 00002            of 52            Bill No: 241061    Page    3




                                   MATTER BILLING SUMMARY

      TOTAL CURRENT CHARGES INVOICE # 241061                                                          $6,711.00
      BALANCE FORWARD AS OF LAST BILL DATED 06/10/2020                           $        0.00

      PAYMENTS APPLIED SINCE LAST BILL*                                                   $0.00 *

      NET BALANCE FORWARD                                                        $        0.00

                                  TOTAL AMOUNT OUTSTANDING                                           $6,711.00
                                  *Does not reflect payments received after July 7, 2020.




                           PAYMENTS RECEIVED SINCE LAST BILL
            Check #          Check Date              Date Applied                Bill #             Payment Amt




                      Las Cimas III, 805 Las Cimas Parkway, Suite 350, Austin, TX 78746
                                              TAX ID XX-XXXXXXX
   20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 34
                                         of 52


                                              s
                                                        Sprouse:
                                                        Shrader
                                                        _ Smith

                                                 ATTORNEYS AT LAW



                                                  Invoice #241801
                                                  August 10,2020
                                         Matter Number: 101943-00002
                                       Charges Incurred Through 07/31/2020

           3443 Zen Garden LP
           do Greg Milligan, Trustee

           gmilllgan@hameypartners.com



     Re: 3443 Zen Garden LP, Debtor; Case No. 1:20-10410HCM Chapterl 1; In Care of Gregory Milligan,
    Trustee

     Attomey: Irion, Terrence L

PROFESSIONAL SERVICES
                                                                                                   Hours

07/01/20       TLI     Memo to Trustee; deliver zoning field notes to case manager;conference       1.00
                       with case manager regarding scheduling 2nd, 3rd Reading.
07/01/20       TLI     Several conferences with surveyor; several conferences with case             1.80
                       manager; conference with Trustee regarding scheduling of Final Reading
                       of Ordinance.
07/06/20       TLI     Conference call with Mark OToole regarding CTRMA negotiations on             1.00
                       width of rebuilt semiconductor.
07/06/20       TLI     Conference call with Mark OToole, Davood Saiek, William Loftus               1.50
                       regarding CTRMA settlement request.
07/07/20       TLI     Conference call with engineer and Mark OToole regarding settlement           1.00
                       negotiations on CTRMA easement.
07/07/20       TLI     Conference with Trustee and Adam Zarafshani regarding PDA related            0.50
                       matter.

07/08/20       TLI     Conference with Panache attomey regarding status of PDA and likely           0.30
                       date of approval.
07/17/20       TLI     Conference with Trustee regarding condemnation settlement and City           0.70
                       regulatory issues on road site work; status update on PDA; conference
                       with City Staff.
07/20/20       TLI     Communications with Neighborhood Leaders regarding claiming support          1.00
                       for Third Reading; memo to Trustee regarding support strategy for PDA.
07/21/20       TLI     Conference with Neighborhood Leaders regarding support of PDA issues;        1.00
                       conference with Russ Morton regarding proposed mediation by
                       subcontractor petitioners,
07/30/20       TLI     Conference with Mark OToole regarding CTRMA negotiations; lender             1.00
                       support for cost participation in rebuilding expanded width Semiconductor
                       Road.


                             Las Cimas III, 805 Las Cimas Parkway. Suite 350, Austin,TX 78746
                                                   TAX ID XX-XXXXXXX
20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 35
                                      of 52
20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 36
                                      of 52
   20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 37
                                         of 52


                                              s
                                                        Sprciuse:
                                                        Shrader
                                                        ^ SMITH

                                                 ATTORNEYS AT LAW



                                                  Invoice # 242489
                                                 September 4,2020
                                         Matter Number: 101943-00002
                                       Charges Incurred Through 08/31/2020

           3443 Zen Garden LP
           do Greg Milligan, Trustee

           gmllllgan@hameypartners.com



     Re: 3443 Zen Garden LP, Debtor; Case No. 1:20-10410HCM Chapterll; In Care of Gregory Milligan,
    Trustee

     Attorney: Irion, Terrence L

PROFESSIONAL SERVICES
                                                                                                    Hours

08/05/20       TLI     Conference call with Trustee; conference with zoning case manager;            1.00
                       conference with project manager for Trustee regarding PDA entitlement
                       preservation.
08/06/20       TLi     Conference with Trustee regarding Order for Renewables; schedule for          1.00
                       sale bids impact on PDA hearing; conference with case manager.
08/06/20       TLI     Memo to Mark OToole regarding condemnation; conference call with              1.00
                       engineer regarding warehouse site plan.
08/10/20       TLI     Conference with attorney for lien holder regarding status of hearing on       1.00
                       lien priority and subcontractor removables.
08/13/20       TLI     Continued contact and briefing of Council Members on status of work out.      2.00
08/13/20       TLI     Conference with Mark OToole and engineers regarding terms of                  2.00
                       condemnation settlement.
08/18/20        TLi    Conference with petitioners in bankruptcy and impact on timing of PDA         1.00
                       final reading of ordinance.
08/21/20        TLi    Memo to Trustee regarding status of sale timeline; review latest order;       1.50
                       reassure constituent groups of progress towards Bankruptcy Resolution;
                       conference with PlaintifPs counsel regarding timing of bidder recognition.
08/24/20        TLI    Conference with attorney for iienhoiders and general contractor; prepare      0.30
                       for conference with Trustee.

08/25/20        TLI    Conference call with Trustee and attorney regarding sale bid schedule         1.00
                       and delay of Third Reading of PDA;conference with Mark OToole
                       regarding CTRMA timing of Settlement Agreement.
08/27/20        TLi    Conference with Neighborhood leaders; memo to Councilwoman Harper             1.00
                       Madison regarding Second and Third Reading of PDA.
08/28/20        TLI    Conference with Panache, Mark OToole regarding CTRMA easement                 1.50
                       and lawsuit settlement.


                             Las Cimas III, 805 Las Cimas Parkway, Suite 350, Austin, TX 78746
                                                   TAX ID XX-XXXXXXX
20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 38
                                      of 52
20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 39
                                      of 52
    20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 40
                                          of 52
                                         Sprouse:


                                              s         SHRADER
                                                        _ Smixh

                                                 attorneys at Law



                                                  Invoice #243162
                                                   October 6,2020
                                          Matter Number 101943-00002
                                       Charges Incurred Through 09/30/2020

           3443 Zen Garden LP
           do Greg Milligan, Trustee

           gmilligan@hameypartners.com



     Re; 3443 Zen Garden LP, Debtor; Case No. 1:20-1041OHCM Chapterll; In Care of Gregory Milligan.
    Trustee

     Attorney: Irion, Terrence L

PROFESSIONAL SERVICES
                                                                                                  Hours

09/01/20       TLI     Conference with Trustee; conference with Adam Zarafshani regarding          0.70
                       CTRMA Settlement - road embarkment issue.
09/14/20       TLI     Memo and conference with City staff regarding rescheduling of second        1.00
                       and third reading; review schedule for auction sale.
09/15/20       TLI     Conference with case coordinator.                                           0.30
09/15/20       TLI     Conference with Trustee and Jason Rudd.                                     0.30

09/15/20       TLI     Conference with City staff regarding draft ordinance, amendments,           1.00
                       rescheduled hearing date; memo to Trustee.
09/22/20       CEM     Coordination with case manager for PDA second and third readings            0.30
09/22/20       JY      Coordination with case manager for PDA second and third readings;           0.40
                       communication with community leader and council aid.
09/25/20       TLI     Conference with case manager regarding legal description of zone tracts;    1.00
                       coordinate agenda date; conference with neighborhood leaders.
09/28/20       TLI     Conference with case manager regarding zoning ordinance draft; memo         0.50
                       to Mike McMinn to correct legai description.
09/29/20       TLI     Conference with surveyor; conference with case manager regarding draft      0.50
                       ordinance for final reading of zoning PDA.
                                                                                                   6.00




                             Las Cimas III, 805 Las Cimas Parkway, Suite 350, Austin, TX 78746
                                                   TAX ID XX-XXXXXXX
20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 41
                                      of 52
20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 42
                                      of 52



                                                       Srrquse


                                              s        Shrader
                                                       ^ Smith

                                                ATTDRNEYa AT LAW



                                                     FINAL BILL

                                               Matter No. 101943-00002
                                                    October 15,2020
                                     Chaises Incurred From October 1- 15,2020


        3443 Zen Garden LP
        c/o Greg Milligan, Trustee

        gmilligan@hamevpartners.com



    Re: 3443 Zen Garden LP, Debtor; Case No. 1:20-10410 HCM Chapter 11; In Care ofGregory Milligan,
        Trustee


    Attorney: Irion, Terrence L.


PROFESSIONAL SERVICES                                                                                            Hours


  10/01/20        TLX      Conference with Case Manager regarding draft ordinance; conference with                1.00
                           Neighborhood Leaders; conference with Greg Milligan regarding Auction
                           schedule.
  10/02/20        TLI      Form public relations message plan - prepare for negative lobbying of                  2.00
                           Council Members.
  10/02/20        TLI      Conference with Neighborhood Leaders to explain Auction sale deadline.                 1.00
  10/05/20        TLI      Meeting with Buyer's agents to coordinate third reading; conference with               2.00
                           Neighborhood Leaders to respond to Bankruptcy concerns.
  10/12/20        TLI      Preparation for second/third reading ofordinance.                                      1.00
  10/15/20        TLI      Report to Romspen on sense ofthe Council regarding approval ofPDA and                  2.00
                           need for subs to be paid.
                                                                                                                  9.00



 FEE SUMMARY                                      Hours                             Rate                   Amount


  TLI         Irion, Terry I.                      9.00                            350.00                 $   3.150.00


                         TOTAL HOURS               9.00                                        TOTAL FEES $ 3,150.00



                                                  BILLING SUMMARY


                  TOTAL FEES                                                               $ 3,150.00
                  TOTAL EXPENSES                                                           S      0.00
                  TOTAL CURRENT CHARGES                                                    $ 3,150.00



                            Las Cimas 111, 805 Las Cimas Parkway, Suite 350, Austin, TX 78746
                                                   TAX ID XX-XXXXXXX
20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 43
                                      of 52
20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 44
                                      of 52




                         EXHIBIT D
20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 45
                                      of 52



   Timekeeper                Title               Rate        Hours          Value
   Irion, Terrence L.        Member        $    350.00       117.10   $ 40,985.00
   Mogonye, Courtney E.      Member        $    300.00        14.80   $   4,440.00
   Yhu, Judy                 Paralegal     $    150.00         1.60   $    240.00
                                                 Totals:     133.50   $ 45,665.00
20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 46
                                      of 52




                         EXHIBIT E
     20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 47
                                           of 52
                                                      CALL US 806-468-3300 (TEL:806-468-3300)
 Contact (https://www.sprouselaw.com/contact)  (https://www.facebook.com/SprouseLaw)  (https://www.linkedin.com/company/sprouse-shrader-smith-p-c-)
                                               (https://plus.google.com/+SprouseShraderSmithPLLCAmarillo)




                                                                   (https://www.sprouselaw.com/)




                                                                TERRY L. IRION
                                                                      Member

                                     terry.irion@sprouselaw.com (mailto:terry.irion@sprouselaw.com)

                                                      512.615.6650 (tel:+15126156650)



PRACTICE
Terry Irion is a Member with Sprouse Shrader Smith PLLC. His primary practice area is real estate purchases and sale transactions, land use
planning and development services, and advocacy of real property rights. Terry assists clients in navigating the complete regulatory
environment of municipal, county, and state agencies to secure permits and licenses required for development. He represents clients
before Boards, Commissions, and Councils at the local and state government levels.


PRACTICE AREAS
  Real Estate (https://www.sprouselaw.com/areas/real-estate/)
  Municipal Regulatory Law

ADMISSIONS
  Texas State Courts, 1978
  US Supreme Court
  Fifth Circuit Court of Appeals
  Texas Western District Court

EDUCATION
     20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 48
 St. Louis University, BA Political Sciences, 1970
                                                   of 52
 Saint Louis University, J.D., 1975

MEMBERSHIPS
 Home Builders Association of Central Texas
 Real Estate Council of Austin
 Capital Area United Way
 Foundation for the Homeless
 Bee Cave Texas Chamber of Commerce
 Long Center for the Performing Arts (Founding Member, Board of Trustees)




     Austin Office (https://www.sprouselaw.com/contact/austin-office)

           805 Las Cimas Parkway Las Cimas III, Suite 350 Austin, TX 78746
    (https://www.google.com/maps/place/Sprouse+Shrader+Smith+PLLC/@30.2802229,-97.8255802,17z/data=!3m1!4b1!4m5!3m4!1s0x0:0x5de907661f5b6
    97.8233915)
     terry.irion@sprouselaw.com (mailto:terry.irion@sprouselaw.com)
      512.615.6650 (tel:+15126156650)

    These materials are not intended to provide advice on any specific legal matter. No information presented in this website is intended to create an attorney/client relationship.
        20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 49
                                                of 52
      U.S. Bankruptcy Court             3443 Zen Garden, LP          United States Trustee (SMG111)
     903 San Jacinto, Suite 322        3443 Ed Bluestein Blvd.        903 San Jacinto Blvd, Suite 230
      Austin, TX 78701-2450            Austin, TX 78721-2912             Austin, TX 78701-2450


     3443 Zen Garden GP, LLC                      ABC Supply Co Inc.                           Adam Zarafshani
   c/o Rob Roy Parnell, Receiver                   P.O. Box 840899                     3443 Ed Bluestein Blvd., Building V
        241 McKellar Road                        Dallas, TX 75284-8099                       Austin, TX 78721-2912
    Dripping Springs, TX 78620

        ABC Supply Co., Inc.                     ACM Services, LLC                            ACM Services, LLC
        c/o Andrew Myers, PC                    c/o Kell C. Mercer, PC                          c/o Nick Morris
        Attn: Lisa M. Norman
   1885 Saint James Place, 15th Floor
                                              1602 E. Cesar Chavez Street                         3280 FM 112
       Houston, TX 77056-4176                   Austin, TX 78702-4456                        Taylor, TX 76574-4520
          SERVED VIA ECF                          SERVED VIA ECF                              SERVED VIA ECF
             Aero Photo                             Ahern Rentals                            Allied Sales Company
       4000 16th Street North                      P.O. Box 271390                               P.O. Box 6116
      St. Petersburg, FL 33703                Las Vegas, NV 89127-1390                       Austin, TX 78762-6116


                                                 Austin Glass & Mirror                     Austin Glass & Mirror, Inc.
Austin Commercial & Residential Plumbing           6308 Decker Lane                          c/o Kell C. Mercer, PC
      2407 S. Congress Ave, Ste132
         Austin, TX 78704-5505
                                                 Austin, TX 78724-5102                    1602 E. Cesar Chavez Street
                                                  SERVED VIA ECF                            Austin, TX 78702-4456
                                                                                               SERVED VIA ECF
                BPI                            Blu Fish Collaborative, Inc.                 Capital Industries, LLC
          P.O. Box 405300                           P.O. Box 40792                           c/o Kell C. Mercer, PC
      Atlanta, GA 30384-5300                    Austin, TX 78704-0014                     1602 E. Cesar Chavez Street
                                                                                            Austin, TX 78702-4456
                                                                                              SERVED VIA ECF
       Capital Pumping, LP                           Capital Pumping, LP                     Christopher G Burwell
     3200 Steck Ave, Suite 220                     c/o Stephanie O’Rourke                       230 Pereida Street
                                                       Cokinos Young
      Austin, TX 78757-8032                     10999 IH 10 West, Suite 800
                                                                                          San Antonio, TX 78210-1145
        SERVED VIA ECF                         San Antonio, Texas 78230-1349                   SERVED VIA ECF
                                                     SERVED VIA ECF
      Capital Industries, LLC                  CT Laborers Electric, LLC                         City of Austin
     2105 Donley Dr., Ste. 200                     188 Alaska Road                             c/o Anne Morgan
      Austin, TX 78758-4510                     Uhland, TX 78640-6644                          301 W. 2nd Street
                                                                                             Austin, TX 78701-4652

DM’s Construction Equipment Repair            Eightfold Development, LLC                       Equipment Share
        518 Yucca Drive                    3443 Ed Bluestein Blvd., Building V         2511 Broadway Bluffs Dr., Ste. 202
  Round Rock, TX 78681-7411                      Austin, TX 78721-2912                    Columbia, MO 65201-8142


               Dan White                             Dan White, Individually                  Equipmentshare.com, Inc.
         c/o Jeffrey M Tillotson                     Dan White Family Trust                   c/o Richard J. Wallace, III
              Tillotson Law                 c/o Deborah D. Williamson,Dykema Gossett             Scheef & Stone LLP
      1807 Ross Avenue, Suite 325                     112 E. Pecan St #1800                   500 N. Akard, Suite 2700
                                                 San Antonio, TX 78205-1521
        Dallas, TX 75201-8040                                                                  Dallas, TX 75201-3306
                                                       SERVED VIA ECF
           SERVED VIA ECF                                                                        SERVED VIA ECF
       20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 50
                                               of 52
     Ferguson Enterprises Inc.      Ferguson Enterprises, LLC         Ferguson Enterprises, LLC
         2551 North Mays              c/o Anthony F. Ciccone             c/o Misti L. Beanland
   Round Rock, TX 78665-2411            611 West 14th Street         8131 LBJ Freeway, Suite 700
        SERVED VIA ECF                Austin, TX 78701-1725                Dallas, TX 75251
                                        SERVED VIA ECF                    SERVED VIA ECF
     Ferguson Waterworks, LLC      Fritz, Byrne, Head & Gilstrap           Frontier Plastering
   #1106 4427 Factory Hill Drive   221 West Sixth Street, Ste 960            P.O. Box 1455
    San Antonio, TX 78219-2704        Austin, TX 78701-3444             Elgin, TX 78621-1455


          GSC Architects                         Great Lakes Lifting Solutions                        Hilti Inc.
    3100 Alvinn Devanne Bldg. A                       4910 Wilshire Blvd.                        P.O. Box 650756
             Ste. 200-B                        Country Club Hills, IL 60478-3153               Dallas, TX 75265-0756
       Austin, TX 78741-7406


 Fritz, Byrne, Head & Gilstrap, PLLC                  Glass.com of Illinois             H&H Crane Services, Inc. dba Texas Crane Svc
                                                                                                  c/o Robert L. Barrows
       Attn: Lisa C. Fancher                        910 Riverside Dr., Unit 4                Warren, Drugan & Barrows, P.C.
  221 West Sixth Street, Suite 960                  Elmhurst, IL 60126-4979                     800 Broadway, Suite 200
      Austin, TX 78701-3444                           SERVED VIA ECF                          San Antonio, TX 78215-1241
       SERVED VIA ECF                                                                              SERVED VIA ECF
H&H Crane Services, Inc. dba Texas Crane Svc             Hays County                       Hill Country Electric Supply
             c/o Sam Drugan
     Warren, Drugan & Barrows, P.C.                     c/o Tara LeDay                            P.O. Box 577
        800 Broadway, Suite 200                         P.O. Box 1269                      San Antonio, TX 78292-0577
      San Antonio, TX 78215-1241                  Round Rock, TX 78680-1269                     SERVED VIA ECF
           SERVED VIA ECF
                                                      SERVED VIA ECF
   Hinshaw & Culbertson LLP                              Hollandstone                             Hull Supply, Inc.
 151 North Franklin St., Ste. 2500                     P.O. Box 50058                          5117 East Cesar Chavez
     Chicago, IL 60606-1915                         Austin, TX 78763-0058                      Austin, TX 78702-5142


 Hill Country Electric Supply, LP              Koetter Fire Protection of Austin, LLC   Koetter Fire Protection of Austin, LLC
      c/o Kell C. Mercer, PC                    16069 Central Commerce Drive                  c/o Kell C. Mercer, PC
  1602 E. Cesar Chavez Street                    Pflugerville, TX 78660-2005                1602 E. Cesar Chavez Street
      Austin, TX 78702-4456                          SERVED VIA ECF                           Austin, TX 78702-4456
        SERVED VIA ECF                                                                          SERVED VIA ECF
          Jeremie Schultz                            Keytech North America                      MLA Geotechnical
         6555 Hwy 140 W                             20 PGA Drive Suite 201                 2800 Longhorn Blvd Suite 104
     Puryear, TN 38251-3943                         Stafford, VA 22554-8218                   Austin, TX 78758-7624


        Lone Star Materials                            Lone Star Materials, Inc.               Lyle America, Inc.
         11111 Bluff Bend                              c/o Dennis A. McQueen               d/b/a Glass.com of Illinois
                                                       Pagel, Davis & Hill, P.C.
       Austin, TX 78753-3221                          1415 Louisiana, 22nd Floor
                                                                                          1602 E. Cesar Chavez Street
        SERVED VIA ECF                                Houston, TX 77002-7344                Austin, TX 78702-4456
                                                         SERVED VIA ECF                       SERVED VIA ECF
  MOHD Service Solutions LLC                        Mark Schiffgens, CPA                McMinn Land Surveying Company
  3701 E. Plano Parkway Ste 400                  100 E. Anderson Lane Ste 250              4008 Greenmountain Lane
     Plano, TX 75074-1806                           Austin, TX 78752-1233                   Austin, TX 78759-7570
      20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 51
                                              of 52
     Mint Engineering, LLC         Mobile Mini Storage Solutions            NLB Corp.
   5130 Mansfield View Court    4646 East Van Buren Street Suite 400     29830 Beck Road
     Austin, TX 78732-1854           Phoenix, AZ 85008-6927           Wixom, MI 48393-2824


          Nathan Olson                 Oldcastle Materials, Inc Texas Concrete           Paradigm Glass
     11308 Wet Season Dr.                  1320 Arrow Point Dr. Ste 600             9603 Saunders Lane, #B-2
     Austin, TX 78754-5855                  Cedar Park, TX 78613-2189                Austin, TX 78758-5230


Panache Development & Construction     Panache Development & Construction, Inc.     Praxair Distribution, Inc.
         P.O. Box 26539                         1100 Norwood Tower                 Dept 0812 P.O. Box 120812
      Austin, TX 78755-0539                       114 W. 7th Street
                                               Austin, TX 78701-3000
                                                                                     Dallas, TX 75312-0812
        SERVED VIA ECF
                                                 SERVED VIA ECF

Professional StruCivil Engineering             Professional Flooring               Ram Tool & Supply Co, Inc
 12710 Research Blvd., Suite 390                  P.O. Box 7558                           Attn: Legal
     Austin, TX 78759-4380                  Fort Worth, TX 76111-0558               4500 5th Ave S, Bldg A
       SERVED VIA ECF                                                               Birmingham, AL 35222

  Regal Plastics Supply Company, Inc         Reinhart & Associates, Inc.                   Rob Roy Parnell
     9200 N. Royal Ln. Suite 120                 P.O. Box 140105                       c/o G. Stewart Whitehead
        Irving, TX 75063-2468                                                                Winstead, PC
                                              Austin, TX 78714-0105                  401 Congress Avenue Ste 2100
                                                                                        Austin, TX 78701-3798


   Rob Roy Parnell, Receiver                         Roca                          Ruiz Testing Services, Inc
       251 McKellar Road                      11190 NW 25th Street                     10854 Gulfdale St.
Dripping Springs, TX 78620-4884                 Miami, FL 33172                   San Antonio, TX 78216-3607


Rompsen Mortgage Limited Partnership   Rompsen Mortgage Limited Partnership       Rompsen Mortgage Limited Partnership
        c/o Mark T. Michell              162 Cumberland Street, Suite 300                Foley & Lardner LLP
       Foley & Lardner LLP                                                                Attn: Tom Scannell
                                              Toronto, Ontario M5R                 2021 McKinney Avenue, Suite 1600
   600 Congress Ave., Suite 3000
                                               SERVED VIA ECF                           Dallas, TX 75201-3340
      Austin, TX 78701-3056
                                                                                          SERVED VIA ECF
        SERVED VIA ECF
     Schindler Elevator Corp.               Schindler Elevator Corporation          Summer Legacy, LLC
     2020 Centimeter Center                      c/o Barbara Emerson                c/o Kell C. Mercer, PC
                                              Bellinger & Suberg, LLP
     Austin, TX 78758-4956                  12221 Merit Drive, Suite 1750
                                                                                  1602 E. Cesar Chavez Street
       SERVED VIA ECF                          Dallas, TX 75251-2281                Austin, TX 78702-4456
                                                 SERVED VIA ECF                       SERVED VIA ECF
      Sigmax Corporation                           Structures                          Summer Legacy
    321 N. Oakhurst Dr.#602                   6926 N. Lamar Blvd                       P.O. Box 144151
  Beverly Hills, CA 90210-4175               Austin, TX 78752-3508                  Austin, TX 78714-4151


      Sweep Across Texas                        The Bug Master                                Trane
       1512 Dungan Lane                         1912 Smith Rd.                         P.O. Box 845053
     Austin, TX 78754-4022                   Austin, TX 78721-3547                   Dallas, TX 75284-5053
     20-10410-hcm Doc#301 Filed 11/10/20 Entered 11/10/20 14:47:04 Main Document Pg 52
                                               of 52
     Texas Air Industries                 Texas Air, LLC               Texas Crane Service
401 Congress Ave., Suite 111540       c/o Christopher  Stanley       203 S. W.W. White Rd.
                                       Sneed, Vine & Perry
    Austin, TX 78701-4071                 108 E. 8th Street
                                                                   San Antonio, TX 78219-4221
      SERVED VIA ECF               Georgetown, TX 78626-5802           SERVED VIA ECF
                                            SERVED VIA ECF
        Travis County                     Travis County, Texas             Wemberley Metal Buildings
      c/o Jason A. Starks                    P.O. Box 1748                     11914 Radium Street
        P.O. Box 1748                    Austin, TX 78767-1748             San Antonio, TX 78216-2713
   Austin, TX 78767-1748                   SERVED VIA ECF                      SERVED VIA ECF
     SERVED VIA ECF
Wembley Metal Buildings, LLC                 B. Russell Horton                 G. Stewart Whitehead
   c/o Christopher Burwell         George Brothers Kincaid & Horton LLP            Winstead, PC
      230 Pereida Street                 114 West 7th St. Ste. 1100       401 Congress Avenue, Suite 2100
 San Antonio, TX 78210-1145               Austin, TX 78701-3015               Austin, TX 78701-3798
                                            SERVED VIA ECF
     SERVED VIA ECF                                                             SERVED VIA ECF
        Gregory S. Milligan           United States Trustee – AU12
       Chapter 7/11 Trustee          903 San Jacinto Blvd, Suite 230
 Harney Management Partners, LLC
         P.O. Box 90099
                                        Austin, TX 78701-2450
      Austin, TX 78709-0099
        SERVED VIA ECF
